DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	In the Claims:
	Replaced claim 14, with - - 
14. (New)  A method comprising using at least one hardware processor to:
generate a graphical user interface comprising a staff canvas, a keyboard canvas, a fingering canvas, a scale input, a fingering input, and a play input,
wherein the scale input is configured to receive a selection of one of a plurality of music scales from a user, wherein a music scale comprises a configuration having a plurality of adjustable musical parameters including at least one of a sequence of notes, a starting octave, a number of octaves, a pitch, a tempo, and a rhythmic pattern, and wherein the music scale comprises a plurality of fingerings corresponding to a plurality of musical instruments comprising at least one string instrument, at least one wind instrument, at least one brass instrument, and at least one percussion instrument, wherein each of the plurality of fingerings includes a fingering to be used to play each of the sequence of notes for a selected musical instrument,
wherein the fingering input is configured to receive a selection of a musical instrument from a plurality of musical instruments comprising at least one string instrument, at least one wind instrument, at least one brass instrument, and at least one percussion instrument,
wherein the staff canvas comprises a visual representation of a music staff including a plurality of the sequence of notes corresponding to the selected music scale,
wherein the keyboard canvas comprises a visual representation of at least a portion of a music keyboard,
wherein the fingering canvas comprises, for each of the plurality of notes visually represented on the staff canvas, an associated fingering representation that identifies a fingering to be used to play the note on the selected instrument, and
wherein the graphical user interface comprises an input associated with a first fingering representation corresponding to a first note of the selected music scale;
in response to selection of the input associated with the first fingering representation corresponding to the first note of the selected music scale and selection of one of at least two fingering variants for the first note, 
update the fingering representation corresponding to the first note of the selected music scale to represent the selected fingering representation for the first note, 
in response to the selection of one of the plurality of music scales, 
update the staff canvas to visually represent a plurality of notes from the selected music scale on the staff; 
update the fingering canvas to visually represent, for each of the plurality of notes visually represented on the staff canvas, an associated fingering representation that identifies a fingering to be used to play the note on the selected instrument; and 
in response to selection of the play input, start playback of the selected music scale, wherein the playback comprises outputting a soundtrack of the selected music scale by, for each note in the soundtrack, simultaneously 
outputting the note to a speaker, 
updating the staff canvas to highlight a visual representation of the note on the music staff, and
updating the keyboard canvas to highlight a key, within the visual representation of the at least a portion of the music keyboard, that is associated with the note. - - 

Response to Amendment
	Claim 14 was not properly amended.  The language in the previous claim 14 is not found in the amended claim 14.  Therefore, claim 14 should have been amended as a new claim 14, replacing the original claim 14.  The above Examiner’s amendment provides the proper method of amending claim 14 as a new claim.  The entire claim is underline to indicate an entirely new claim.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLON T FLETCHER whose telephone number is (571)272-2063. The examiner can normally be reached M-F 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






MTF
2/10/2022
/MARLON T FLETCHER/Primary Examiner, Art Unit 2837